690 S.E.2d 705 (2010)
Robert MURDOCK, Jr., Beverly Murdock, David W. Keesee, Susan H. Keesee, Elaine J. Foster, and James Foster, Plaintiffs
v.
CHATHAM COUNTY, a North Carolina County and a Body Corporate and Politic, and its Members in their Official Capacities: Bunkey Morgan, Tommy Emerson, Patrick Barnes, Michael Cross, and Carl H. Outz, The Chatham County Board of Adjustment and the Members Thereof in their Official Capacities: Carl E. Thompson, George Lucier, Patrick Barnes, Allen Michael Cross, and Tom Vanderbeck, Defendants
v.
Lee-Moore Oil Company, Intervenor-Respondent.
No. 351P09.
Supreme Court of North Carolina.
January 28, 2010.
James G. Exum, Greensboro, for Lee-Moore Oil Company.
J. Dickson Phillips, III, Nathaniel C. Smith, Robert E. Hornik, Jr., Chapel Hill, for Murdock, et al.
Prior report: ___ N.C.App. ___, 679 S.E.2d 850.

ORDER
Upon consideration of the petition filed on the 25th of August 2009 by Intervenor Respondent (Lee-Moore Oil Co.) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered *706 and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 28th of January 2010."